Name: 92/450/EEC: Commission Decision of 30 July 1992 amending for the third time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1992-08-28

 Avis juridique important|31992D045092/450/EEC: Commission Decision of 30 July 1992 amending for the third time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy Official Journal L 248 , 28/08/1992 P. 0077 - 0077 Finnish special edition: Chapter 3 Volume 44 P. 0200 Swedish special edition: Chapter 3 Volume 44 P. 0200 COMMISSION DECISION of 30 July 1992 amending for the third time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy (92/450/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), as last amended by Commission Decision 90/134/EEC (2), and in particular Article 5 (2) thereof, Whereas outbreaks of bovine spongiform encephalopathy continue within Community territory; whereas that disease should accordingly be kept on the list of diseases notifiable under Directive 82/894/EEC; Whereas, in the light of experience gained, provision should be made for a derogation to extend the requirement to notify outbreaks of that disease until 31 December 1997; whereas, however, weekly notification of outbreaks containing information required concerning secondary outbreaks appears sufficient; Whereas provisions adopted previously concerning notification of the disease should be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 'Bovine spongiform encephalopathy' is hereby added to Annex I to Directive 82/894/EEC. Article 2 By way of a derogation from Article 3 (1) of Directive 82/894/EEC, all outbreaks of bovine spongiform encephalopathy shall be notified until 31 December 1997 in accordance with Article 4 of that Directive. Article 3 Decision 90/134/EEC is hereby repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 378, 31. 12. 1982, p. 58. (2) OJ No L 76, 22. 3. 1990, p. 23.